Exhibit 10.1

PLEASE READ CAREFULLY. THIS TRANSITION AGREEMENT AND GENERAL

RELEASE INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

TRANSITION AGREEMENT AND GENERAL RELEASE

This Transition Agreement and General Release (“Agreement”), is entered into by
and between PQ Corporation (“Company”) and Paul J. Ferrall, Jr. (“Mr. Ferrall”),
his heirs, executors, administrators, successors, and assigns (collectively, the
Company and Mr. Ferrall will be referred to as the “Parties”).

WHEREAS, Mr. Ferrall is currently employed as Senior Vice President Business
Development of the Company; and

WHEREAS, Mr. Ferrall and the Company are parties to a Severance Agreement dated
August 31, 2017 (“the Severance Agreement”), which provides certain compensation
and benefits to Mr. Ferrall were he to be terminated by the Company without
cause or were he to terminate his employment for good reason;

WHEREAS, Mr. Ferrall is not being terminated by the Company without cause under
the Severance Agreement and Mr. Ferrall represents that he does not have good
reason to terminate the Severance Agreement; and

WHEREAS, notwithstanding the foregoing, the Company and Mr. Ferrall mutually
desire to amicably conclude his employment relationship with the Company; and

WHEREAS, Mr. Ferrall certifies that he has had a reasonable opportunity of at
least twenty-one (21) days to consider this Agreement and consult an attorney of
his choice to decide whether to sign it; and

WHEREAS, Mr. Ferrall has carefully read and fully understands all of the
provisions and effects of this Agreement.

NOW, THEREFORE, Mr. Ferrall and the Company, for the good and sufficient
consideration set forth below, agree as follows:

1.    Recitals. The recitals set forth above are incorporated by reference as if
fully set forth herein.

2.    Retirement Date and Accrued Wages and Benefits. Mr. Ferrall’s employment
with the Company will end effective December 31, 2019 (the “Retirement Date”).
Mr. Ferrall will be paid for all wages owed, as well as any additional accrued,
unused vacation time as of the Retirement Date. These amounts will be paid by
the Company pursuant to the timing and other processes applicable to regular
payroll. Except as set forth in this Agreement, Mr. Ferrall’s eligibility to
participate in any insurance or other employee benefits provided by the Company
will cease on the Retirement Date.

 

1



--------------------------------------------------------------------------------

3.    Consideration. In consideration for the signing of this Agreement and
Mr. Ferrall’s adherence to the promises made herein, and subject to the timing
set forth in Paragraph 25 below, the Company agrees to provide Mr. Ferrall the
following:

(a)    For the eighteen (18) month period beginning on January 1, 2020 and
continuing until June 30, 2021 (the “Transition Period”), the Company will pay
Mr. Ferrall an amount equal to his Base Salary of $40,000.00 per month, less
applicable taxes and withholdings (the “Transition Pay”), consistent with the
Company’s payroll practices then in effect or as they may be amended from time
to time, except for amounts (if any) that are mandated to be suspended, and paid
at a later date, in accordance with subsection (d) herein and Section 409A of
the Internal Revenue Code (“IRC”). The Transition Pay will be paid regardless of
whether Mr. Ferrall becomes employed by another entity during the Transition
Period. If Mr. Ferrall dies during the Transition Period, any remaining
Transition Pay will be paid in a lump sum to Mr. Ferrall’s spouse, if then
living, or to his estate if his spouse predeceases him. Mr. Ferrall agrees that
the Transition Pay will also cover the first twenty (20) days of consulting
services he may provide under the Consulting Agreement being entered into by the
Parties effective January 1, 2020.

(b)    Mr. Ferrall will be paid $36,923, less applicable taxes and withholdings,
which represents the value of the 20 vacation days he would have received for
2020. This amount will be paid together with the first Transition Pay he
receives in January 2020.

(c)    Mr. Ferrall will be eligible to receive of his target (75%) annual PQ
Incentive Payment (“performance bonus”) that would have been payable to him for
2019 had his employment not ended on the Retirement Date, in accordance with the
terms of the applicable Company incentive plan. The performance bonus, if any,
will be paid at the same time and under the same conditions as such payments are
made to all eligible employees.

(d)    After January 1, 2021, but on or before June 30, 2021, with the exact
date to be determined by the Company, the Company agrees to pay Mr. Ferrall an
additional one hundred and eighty thousand dollars ($180,000.00), less
applicable taxes and withholdings.

(e)    If Mr. Ferrall timely elects to continue his group health benefits under
COBRA, then during the Transition Period, the Company will continue to pay an
amount equal to its applicable share of the cost to continue Mr. Ferrall’s
current level of coverage under the Company’ medical and dental plans; provided,
however, that Mr. Ferrall shall be required to pay all premiums and other costs
for such coverage as is generally applicable to the Company’s then active
employees The Company will continue to pay its share of the premium costs
through June 30, 2021, unless Mr. Ferrall finds employment that offers
individual medical coverage of any type or kind prior to the end date, at which
time the Company will cease paying its portion of Mr. Ferrall’s health insurance
premiums.

4.    No Consideration Absent Execution of this Agreement. Mr. Ferrall
understands and agrees that the consideration offered in Paragraph 3 above is
additional to anything that is owed to him, and that he would not receive the
consideration specified except for his execution of this Agreement and the
fulfillment of the promises contained herein.

 

2



--------------------------------------------------------------------------------

5.    Current Equity Interests. Mr. Ferrall understands that any PQ equity
awards that he was granted are subject to the relevant equity incentive plan and
the Restricted Stock Agreements and Restricted Stock Unit Agreements that he
executed, and that any unvested PQ equity awards may or may not continue to be
eligible for vesting, subject to the terms of the relevant plan and those
agreements. The Parties further agree that during the Term of the Consulting
Agreement that they are entering into effective as of January 1, 2020 and
continues until June 30, 2021, Mr. Ferrall shall be considered as providing
services to the Company, regardless of the number of hours worked in any
particular period, so that his unvested equity will continue to be eligible for
vesting.

6.    General Release of Claims.

(a)    Mr. Ferrall knowingly and voluntarily releases and forever discharges the
Company, its parents, affiliates, subsidiaries, divisions, predecessor Company,
its successors and assigns, and the current and former employees, attorneys,
shareholders, members, officers, directors and agents thereof, and the current
and former trustees or administrators of any pension or other benefit plan
applicable to the employees or former employees of the Company (collectively
referred to throughout the remainder of this Agreement as “Releasees”), of and
from any and all claims, demands, liabilities, obligations, promises,
controversies, damages, rights, actions and causes of action, known and unknown,
which Mr. Ferrall has or may have against the Company as of the date of
execution of this Agreement, including, but not limited to any alleged violation
of: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Older Workers Benefit
Protection Act; the Pennsylvania Human Relations Act; or any other federal,
state or local civil or human rights law or any other local or state public
policy, or under any other theory of contract, tort, or common law; or for any
allegation for costs, fees, or other expenses including attorneys’ fees (all of
the above collectively referred to as “Claims”).

(b)    This release is intended to be a general release and includes Claims
arising from Mr. Ferrall’s employment or separation of employment from the
Company, up to and through the date Mr. Ferrall signs this Agreement, and
excludes only those Claims that Mr. Ferrall is legally barred from releasing.
Mr. Ferrall understands that the release does not include, and the parties
hereto expressly reserve, any Claim that cannot be released or waived as a
matter of law; any Claim for or right to vested benefits under the Company’
plans, including, but not limited to any pension or retirement account, or any
right to enforce any term of this Agreement. The parties further exclude any
challenge to the validity of the Agreement; or any prohibition on the filing of
a charge or complaint with, or testimony, assistance or participation in, any
investigation, proceeding or hearing conducted by any federal, state or local
governmental agency, including but not limited to the Equal Employment
Opportunity Commission.

Mr. Ferrall has been advised to contact independent legal counsel to ensure that
he understands the scope of this release.

7.    Affirmations. Mr. Ferrall represents and agrees by signing below that he
has not been denied any legally entitled leave or benefit requested, has
received the appropriate pay for all hours worked for the Company, and has no
known workplace injuries or occupational

 

3



--------------------------------------------------------------------------------

diseases. Other than the consideration set forth in Paragraph 2 and 3,
Mr. Ferrall further affirms that he has been paid and/or has received all leave
(paid or unpaid, including vacation), compensation, wages, bonuses and/or
commissions to which he may have been entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses and/or commissions are due to him, except
as provided in this Agreement.

If any administrative agency or court assumes jurisdiction of any charge,
complaint, proceeding or action, including a Claim released in Paragraph 6
above, Mr. Ferrall agrees not to accept, recover or receive any monetary damages
or other relief from or in connection with such charge, complaint, proceeding or
action.

8.    Return of Property. On or before March 30, 2020, Mr. Ferrall will return
to the Company all property and information belonging to the Company, including,
but not limited to the following (where applicable): his leased vehicle, cell
phone, computers (desktop and/or laptop), tablet; devices (including USB,
external hard drives, etc.), handheld devices, keys, access cards, passwords,
and/or ID cards; all electronically stored and paper copies of all data in any
way pertaining to the Company’s business and the Company’s files; and all
records, customer lists, written information, forms, plans, and other documents,
including electronically stored information. Mr. Ferrall shall search his
electronic devices, device back-ups, residence, and automobile and agrees that
by signing below represents that he has returned all such property in his
possession or control.

9.    Disclosure of Confidential Information. Mr. Ferrall agrees that he will
not divulge or make use of any trade secrets, proprietary or confidential
information of the Company for the benefit of himself or anyone other than the
Company so long as said trade secrets, proprietary or confidential information
remain confidential and do not become public knowledge (other than by fault of
Mr. Ferrall). For purposes of Mr. Ferrall’s obligations to the Company, it is
agreed that the term “confidential information” shall include without limitation
any information concerning the Company’s business not made available by the
Company to the general public and which could be of value to competitors of the
Company, including, but not limited to the Company’s wage and salary structure,
marketing, research, development, production and general business plans and
schedules, production specifications, individual customer specifications,
individual customer pricing policies, accounting and financial information (such
as costs and profit margins), as well as the Company’s methods of production,
distribution, sales, sources of supply, customers, customer lists, customer
needs, and confidential price characteristics and policies. It is further agreed
that the term “trade secret” is understood to consist of any formula, pattern,
device or compilation of information which is used in one’s business, and which
gives one an opportunity to obtain an advantage over competitors who do not know
or use it, and may include, but not be limited to, a formula for a chemical
compound, a process of manufacturing, treating or preserving materials, a
pattern for machine or other device or a list of customers.

10.    Non-Competition. Because of the Company’s legitimate business interest as
described in this Agreement and the good and valuable consideration offered to
Mr. Ferrall in Paragraph 3 above, for twenty-four (24) months, to run
consecutively, beginning on the Retirement Date, Mr. Ferrall agrees and
covenants not to engage in any Competitive Activity within any country, state,
commonwealth, or province in which the Company did business from

 

4



--------------------------------------------------------------------------------

January 1, 2018 through December 31, 2019. For purposes of this non-compete
clause, “Competitive Activity” means to, directly or indirectly, in whole or in
part, engage in, provide services to, or otherwise participate in, whether as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, officer, volunteer, intern, or any other similar
capacity, any entity engaged in a business that is competitive with the
businesses of the Company. Without limiting the foregoing, Competitive Activity
also includes activity that may require or inevitably require disclosure of
trade secrets, proprietary information, or confidential information of any one
or more of the Company.

11.    Cooperation. The Company and Mr. Ferrall agree that certain matters in
which Mr. Ferrall has been involved during his employment may need Mr. Ferrall’s
cooperation with the Company in the future. Accordingly, for a period of twelve
(12) months after the Retirement Date, to the extent reasonably requested by the
Company, Mr. Ferrall shall cooperate with the Company in connection with matters
arising out of Mr. Ferrall’s service to the Company. The Company shall reimburse
Mr. Ferrall for reasonable expenses incurred in connection with this cooperation
and, to the extent that Mr. Ferrall is required to spend substantial time on
such matters, the Company shall compensate Mr. Ferrall at an hourly rate based
on Mr. Ferrall’s base salary on the Retirement Date.

12.    Non-Solicitation of Employees. Mr. Ferrall understands and acknowledges
that the Company has expended and continues to expend significant time and
expense in recruiting and training their employees, and that the loss of
employees would cause significant and irreparable harm to the Company.
Mr. Ferrall agrees and covenants, therefore, not to directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the resignation of
employment of any employee of the Company for twenty-four (24) months, to run
consecutively, beginning on the Retirement Date.

13.    Non-Solicitation of Customers. Mr. Ferrall understands and acknowledges
that the Company has expended and continues to expend significant time and
expense in developing customer relationships, customer information, and
goodwill, and that because of Mr. Ferrall’s experience with and relationship to
the Company, Mr. Ferrall has had access to and learned about much or all of the
Company’s customer information (“Customer Information”). Customer Information
includes, but is not limited to, names, phone numbers, addresses, email
addresses, order history, order preferences, chain of command, pricing
information, product development, research and development, and other
information identifying facts and circumstances specific to the customer and
relevant to sales and services.

Mr. Ferrall understands and acknowledges that loss of any of these customer
relationships or goodwill will cause significant and irreparable harm to the
Company.

Mr. Ferrall agrees and covenants, during twenty-four (24) months, to run
consecutively, beginning on the Retirement Date, not to directly or indirectly
solicit or attempt to solicit, contact (including but not limited to
communications using email, regular mail, express mail, telephone, fax, instant
message, social media, or any other oral, written, or electronic transmission),
attempt to contact, or meet with the Company’s current, former, or prospective
customers for purposes of offering or accepting goods or services similar to or
competitive with those previously or currently offered by the Company, or
otherwise interfere with the Company’s relationship with any customer.

 

5



--------------------------------------------------------------------------------

This restriction shall only apply to:

(i) customers or prospective customers Mr. Ferrall contacted in any way during
his employment with the Company during the sixty (60) months before the
Retirement Date;

(ii) customers about whom Mr. Ferrall has trade secret or Confidential
Information; or

(iii) customers about whom Mr. Ferrall has information that is not available
publicly; or

(iv) customers who became customers during the Mr. Ferrall’s employment with the
Company.

14.    Trade Secrets. Mr. Ferrall further agrees not to disclose to any person
or entity, or use for his benefit or the benefit of any third party, including
any governmental entity, any Trade Secrets of Releasees, without the express,
prior written consent of the Company. Trade Secrets, as that term is used in
this Agreement, shall mean information (including, but not limited to, customer
lists, programs, devices, methods, techniques or processes) that derives
independent economic value, actual or potential, from not being readily
ascertainable by proper means by other persons who could obtain economic value
for its disclosure or use, and which is the subject of reasonable means, under
the circumstances, by Company to keep it secret. In the event that Mr. Ferrall
is legally compelled to disclose any Trade Secrets of Releasees or pursuant to a
subpoena, civil investigative demand, regulatory demand, or pursuant to
applicable law, Mr. Ferrall agrees that he shall provide the Company with prompt
notice of such request or requirement as well as a copy of the description of
the Trade Secrets that he proposes to disclose as far in advance of such
disclosure as is reasonably practicable. The Company may seek an appropriate
protective order or other remedy; may consult with Mr. Ferrall with respect to
the nature and scope of the information he proposes to disclose, as well as
steps he may take to resist or narrow the scope of such request or legal
process; or may waive compliance, in whole or in part, with this paragraph.
Mr. Ferrall agrees not to oppose, and to cooperate with the Company in connect
with, any action by the Company to obtain a protective order or other
appropriate remedy. In the event that no such protective order is obtained, or
that the Company waives compliance with this paragraph, Mr. Ferrall shall use
his best efforts to ensure that any Trade Secrets that are disclosed will be
accorded confidential treatment. The intent of this Section 15 is to provide the
Company with the broadest possible remedies afforded to it under applicable law,
including, but not limited to, those remedies available under the Pennsylvania
Uniform Trade Secrets Act, 12 Pa.C.S. § 5301 et seq, and the Federal Defend
Trade Secrets Act, both as may be amended. Notwithstanding any other provision
of this Agreement, for the avoidance of doubt, nothing herein prevents reporting
possible violations of federal law or regulation to any governmental agency or
entity, or making other disclosures, protected under the whistleblower
provisions of federal law or regulation (“Lawful Reporting”). Further, nothing
in this Agreement prohibits Mr. Ferrall’s disclosure of Confidential Information
(including Trade Secrets) in

 

6



--------------------------------------------------------------------------------

confidence when it is solely for Lawful Reporting to a governmental authority or
his legal counsel to address possible legal violations, or if required to do so
by law. However, any disclosure of Confidential Information must be in good
faith and effectuated to prevent the dissemination of such Confidential
Information beyond those persons necessary to make the report or filing, such as
filing the Confidential Information under seal and otherwise preventing it from
becoming generally known. Any disclosure of trade secrets must be consistent
with 18 U.S.C. §1833 to avoid prosecution or liability.

15.    Remedy of the Company by Injunction. Mr. Ferrall and the Company both
acknowledge and agree that the restrictions contained in this Agreement are
reasonable and necessary to protect the legitimate interests of the Company, and
that a breach of the provisions of paragraphs 9 through 14 and 20 by Mr. Ferrall
will subject the Company to irreparable harm, that remedies at law and monetary
damages for any such breach will be inadequate, and that the Company, or any
successor entity or assignee, shall therefore be entitled to injunctive relief
in any court of competent jurisdiction to enjoin any such breach or threatened
breach, together with its costs and fees, including its attorney fees, and such
provable money damages as may be awarded by any such court.

16.    Confidentiality. Mr. Ferrall agrees that this Agreement and all matters
relating to the terms and negotiation of this Agreement are confidential and
shall not be disclosed to any other person except as may be agreed to in writing
by the Company, as may be compelled by a valid order of a court of competent
jurisdiction, or as may be reasonably necessary to comply with the requirements
of federal, state, or local authorities or codes including, but not limited to,
disclosure to accounting, legal, financial, or tax professionals. The parties
hereto agree that the terms of this Agreement may be disclosed to Mr. Ferrall’s
immediate family, attorney or tax advisor, provided such parties agree to
maintain this confidentiality.

17.    Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to conflict of laws provisions or any provision that would render
applicable another jurisdiction’s substantive law in any dispute.

18.    Severability. If any term, provision or paragraph of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, such determination shall be limited to the narrowest possible
scope in order to preserve the enforceability of the remaining portions of the
term, provision or paragraph, and such determination shall not affect the
remaining terms, provisions or paragraphs of this Agreement, which shall
continue to be given full force and effect.

19.    No Admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by either of the parties,
or evidence of any liability or unlawful conduct of any kind.

20.    Non-Disparagement. (a) Mr. Ferrall agrees and covenants that he shall not
at any time make, publish, or communicate to any person or entity or in any
public forum any defamatory, or maliciously false, or disparaging remarks,
comments, or statements concerning the Company or its businesses, or any of its
employees, officers, or directors and its existing and prospective customers,
suppliers, investors, and other associated third parties, now or in the future.

 

7



--------------------------------------------------------------------------------

This Section does not in any way restrict or impede Mr. Ferrall from exercising
protected rights, including rights under the National Labor Relations Act, to
the extent that such rights cannot be waived by agreement or from complying with
any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. Mr. Ferrall
agrees that he will promptly provide written notice of any such order to the
Company.

(b) The Company also agrees that, in its official capacity, it will not at any
time make publish, or communicate to any person or entity or in any public forum
any defamatory, or maliciously false, or disparaging remarks, comments, or
statements concerning Mr. Ferrall or his services for the Company.

21.    Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both parties wherein specific reference is made to this
Agreement.

22.    Entire Agreement. No prior or contemporaneous oral or written agreements
or representations may be offered to alter the terms of this Agreement which
represents the entire agreement of the parties with respect to the subject
matter hereof.

23.    Signatures. This Agreement may be executed in counterparts, any such copy
of which (by fax or pdf.) to be deemed an original, but all of which together
shall constitute the same instrument.

24.    Assignment. The Company and Releasees have the right to assign this
Agreement, but Mr. Ferrall does not. This Agreement inures to the benefit of the
successors and assigns of the Company, who are intended third-party
beneficiaries of this Agreement.

25.    Revocation and Effective Date. Mr. Ferrall agrees and understands that
for a period of seven (7) days following the execution date of this Agreement,
he may revoke this Agreement and that this Agreement shall not become effective
and enforceable until the eighth (8th) day following the execution date listed
below. Any such revocation must be in writing and correctly postmarked or
delivered to William J. Sichko, Jr. Esq., PQ Corporation, P.O. Box 840, Valley
Forge, PA 19482-0840, within seven (7) days of Mr. Ferrall’s signing this
Agreement to be effective. If Mr. Ferrall does so revoke, this Agreement shall
be null and void, and the Company shall have no obligation to provide or pay any
of the compensation or benefits described in Paragraph 3. This Agreement shall
not be effective and enforceable until after passage of the seven (7) day period
without Mr. Ferrall having revoked it; provided, however, that if the aggregate
period during which the Mr. Ferrall is entitled to consider and/or revoke this
Agreement spans two (2) calendar years, no such payments will be made prior to
the beginning of the second (2nd) such calendar year (and payments otherwise
payable prior thereto (if any) will instead be paid on the first regularly
scheduled paycheck date occurring in the second (2nd) such calendar year.

 

8



--------------------------------------------------------------------------------

26.    Section 409A; Exempt Payments. (a) Notwithstanding any provision of this
Agreement to the contrary, all payments under this Agreement shall be designed
and administered, to the maximum extent possible, to be exempt from Section 409A
of the IRC by reason of the short term deferral rules and/or the severance pay
rules. To the extent that the Company or any governmental agency determines that
any payment made hereunder is not so exempt from, and therefore is subject to,
Section 409A of the IRC, this Agreement shall incorporate (or shall be deemed to
be amended to incorporate) any of the terms and conditions that the Company
determines, and reports to Mr. Ferrall, are reasonably necessary to minimize the
consequences specified in Section 409A(a)(l) of the IRC, which deals with
compliance failures. Except as set forth in the preceding sentence, the Company
shall not have any other obligation to take any action to prevent the assessment
of any excise tax or penalty on Mr. Ferrall under Section 409A of the IRC and
the Company shall not have any liability to Mr. Ferrall for such tax or penalty.

(b)     Mr. Ferrall understands and agrees that, because he may be deemed a
“specified employee” under Section 409A, he may incur adverse tax consequences
if the portion of his Transition Pay, which the Company determines is not
otherwise exempt under Section 409A (“Non-Exempt 409A Pay”) begins within six
months of the Retirement Date. Because of those tax consequences, Mr. Ferrall is
hereby informed to consult with an attorney of his choice (and at his expense)
to evaluate what it means to be such a “specified employee.” Notwithstanding
anything in this Agreement to the contrary, provided Mr. Ferrall fails to inform
the Company in writing prior to the Retirement Date that he does not consider
himself to be a “specified employee” under Section 409A of the IRC, the Company
agrees not to make the first payment of any Non-Exempt 409A Pay to Mr. Ferrall
until six months after the Retirement Date, but that the first payment of any
Non-Exempt 409A Pay to be made to him after the six month waiting period will
include all such Pay that he would have received during the six month waiting
period, less applicable taxes and withholdings, had the Non-Exempt 409A Pay been
paid immediately from the Retirement Date.

 

9



--------------------------------------------------------------------------------

MR. FERRALL HAS BEEN ADVISED THAT HE HAS AT LEAST TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT, AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER
EXECUTION. MR. FERRALL IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
OF HIS CHOICE PRIOR TO EXECUTION OF THIS AGREEMENT.

MR. FERRALL AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR-DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE BENEFITS SET FORTH IN PARAGRAPH 3 ABOVE, MR.
FERRALL FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL RELEASABLE CLAIMS MR.
FERRALL HAS OR MIGHT HAVE AGAINST COMPANY.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

PQ Corporation

   

By:

 

/s/ William J. Sichko Jr.

     

/s/ Paul J. Ferrall, Jr.

 

William J. Sichko Jr.

     

/s/ Paul J. Ferrall, Jr.

Date: November 26, 2019

     

Date: November 26, 2019

 

10